Citation Nr: 1728897	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent from August 31, 2010, in excess of 60 percent from December 18, 2013, to March 18, 2017, and in excess of 10 percent thereafter for coronary artery disease (CAD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD at 30 percent, effective September 8, 2010, and for CAD at 10 percent, effective August 31, 2010. 

A March 2017 rating decision awarded an increased rating of 60 percent for CAD for the period of December 18, 2013, to March 18, 2017, and 10 percent thereafter. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire timeframe on appeal, the Veteran's PTSD was manifested by symptoms such as insomnia, nightmares, disturbances of motivation and mood, panic attacks, depression, anxiety, exaggerated startle response and hypervigilance; all resulting in occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.

2.  Prior to December 18, 2013, the Veteran's CAD was manifested by a disability that was only shown to require continuous medication; from December 18, 2013, to March 18, 2017, was manifested by a disability that displayed a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea; and thereafter was manifested by a disability that displayed a range of symptoms equivalent to a workload of greater than 7 METs but not greater than 10 METs.


CONCLUSIONS OF LAW

1.  For the entire timeframe on appeal, the criteria for a 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating for CAD in excess of 10 percent prior to December 18, 2013, in excess of 60 percent from December 18, 2013 to March 18, 2017, and a rating in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..............................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran contends that his PTSD warrants a rating in excess of 30 percent. 

The Veteran underwent a contract examination in June 2011 to assess the severity of his PTSD.  At the time of the exam, he was not receiving any treatment or therapy and was self-employed.  The Veteran reported moderate symptoms of insomnia, nightmares, anxiety, anger, flashbacks, night sweats and isolation.  He also noted a history of violent behavior.

Mental status examination revealed appropriate appearance and hygiene. Orientation, communication, concentration and speech were within normal limits.  His mood and affect showed anxiety.  He maintained good eye contact.  His judgment, memory, insight, and intelligence were unimpaired.  The Veteran showed some signs of suspiciousness, including not trusting anyone.  The examiner noted his behavior was grossly inappropriate with examples of the Veteran appearing shaken by experiences in Vietnam.  Obsessive-compulsive behavior and suicidal and homicidal ideation were absent.

The examiner confirmed the diagnosis of PTSD and assigned a GAF of 65, noting his symptoms caused occupational and social impairment or distress.

The Veteran was afforded another VA examination in December 2013; a diagnosis of PTSD was confirmed and his symptoms were listed as: re-experiencing, avoidance, negative alterations in cognition and mood, hyperarousal, anxiety and suspiciousness.  Due to those symptoms, the examiner noted the Veteran had occupational and social impairment with reduced reliability and productivity. 

During the March 2017 VA examination, the Veteran reported experiencing insomnia and frequent nightmares related to combat.  He also described an exaggerated startle reflex in response to loud noises or unexpected touch.  Public places, such as restaurants, caused him anxiety; he often felt the need to find escape routes when out in public.  He described having a depressed mood, characterized by fatigue and a lack of interest in most activities; these symptoms were alleviated by medication.  He reported having difficulties establishing and maintaining relationships; he also stated that he got along well with members of his family and others, and had some close friends.  He was also active in his local church. 

The Veteran's listed symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner assigned a GAF of 60 and opined that his symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal, routine behavior, self-care and conversation.  

A review of his VA treatment records shows mental health treatment for his PTSD symptoms and his reported symptoms are consistent with those shown during VA examinations.  He discussed experiencing a variety of PTSD symptoms including: anxiety, flashbacks, insomnia, nightmares, panic attacks, depression, isolation, night sweats, exaggerated startle response, relationship problems, disturbances of motivation and mood, hypervigilance and avoidance.  

A PTSD screening conducted in June 2011 was negative but showed the Veteran felt constantly on guard, watchful or easily startled and numb or detached.  A PTSD consult was completed in June 2012 and the report included various scores from assessments used to determine the severity of the Veteran's symptoms.  The examiner noted that his PCL (PTSD Checklist) score was low at 39, but that he may have been under reporting his symptoms.  He reported significant depressive symptoms, which suggested problems like sleep disturbance, pain, or other psychiatric problems; he stated that his symptoms made it very difficult to do his work, take care of things at home or get along with others.  He also reported mild symptoms of anxiety. 

During another evaluation conducted in September 2012, the Veteran reported having nightmares several times a week, intrusive thoughts, avoidance, exaggerated startle response, and hypervigilance in crowded conditions.  He also noted that his home was in the flight path of a helicopter-landing zone; the rotor wash of the helicopters triggered his symptoms.  He reported some passive thoughts of suicide after the passing of a family pet the previous winter. 

Mental status examination revealed clear speech, full affect and good insight and judgment.  There were no signs of a thought disorder, no delusions, hallucinations or flashbacks.  The Veteran was cooperative but his behavior was somewhat fidgety.  He described his mood as agitated and depressed during winter.  He denied any present suicidal or homicidal ideation.  Ultimately, the examiner referred him for treatment and group therapy. 

He was prescribed medication to manage his symptoms in December 2012; in a January 2013 treatment note, he reported a significant difference since beginning medication.  He began individual and group therapy for PTSD in December 2012 and January 2013, respectively.  Notes show he was actively engaged and participated in each session.  He completed group therapy courses in April 2013 and September 2014 and was making progress towards his goals, doing well with avoiding nightmares and sleeping through the night. 

There was a slight increase in symptoms noted in May and August 2013; the Veteran reported experiencing increased panic attacks and problems in his marriage.  He was guarded because he felt the world was hostile and had difficulty sharing his thoughts and feelings with others.  However, the symptoms seemed to decline by his November 2013 follow up visit; he reported less anxiety and depression, and a decrease in panic attacks and middle insomnia. 

In reviewing the evidence, the Board has also taken into account the Veteran's lay statements regarding his symptoms and treatment.  He reported experiencing severe insomnia, chronic nightmares and night sweats.  He had trouble completing routine and complex tasks due to episodes of depression.  He also noted that he lost jobs and relationships due to issues with irritability and anger; he reported being self-employed, which worked better for him.  The Veteran is more than competent to report his symptoms and experiences both during and post-service.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Upon careful review of the evidence of record, the Board finds all reasonable doubt in the Veteran's favor and assigns a 50 percent rating for the entire timeframe on appeal. 

The evidence shows the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once per week; disturbances motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  During that period, he reported having increased panic attacks and nightmares, as well as problems in his marriage due to self-isolation.  

A disability rating greater than 50 percent is not appropriate because he did not exhibit symptoms more closely approximating those associated with a higher, 70 percent rating.  There is no lay or medical evidence which shows additional symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe in some of his treatment records and VA examination reports, there has been consistent treatment for his symptoms with little improvement in most areas.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability ratings consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 50 percent rating for PTSD pursuant to DC 9411 is warranted throughout the appeal period. 

In summary, and based on the foregoing, the Board finds that the Veteran's service-connected PTSD more nearly approximated the level of disability contemplated by the 50 percent rating.  In making this determination, the Board notes that the Veteran was assigned GAF scores between 55 and 65 throughout the appeal period, which denote moderate to mild symptoms or moderate to some mild difficulty in social, occupational, or school functioning, which is consistent with a 50 percent rating.  The Board believes that the 50 percent disability rating contemplates the frequency, severity, and duration of his symptoms during the appeal period.  The rating assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  

CAD

The Veteran's service-connected CAD is rated as 10 percent disabling from August 31, 2010, 60 percent disabling from December 18, 2013 to March 18, 2017, and 10 percent thereafter in accordance with the General Rating Formula for the Cardiovascular System.  38 C.F.R. § 4.104, DC 7005.  A 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  Id.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram (ECG), or X-ray.  Id.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent evaluation is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Veteran contends that his service-connected CAD is worse than reflected by his current ratings.  To this effect, the Veteran stated that he has noticed increased episodes of shortness of breath and difficulty with routine tasks, such as climbing stairs and carrying laundry.  He also mentioned taking several medications to control his hypertension and hyperlipidemia. 

A review of the Veteran's outpatient treatment records show that he has been continuously monitored and on appropriate medical therapy for CAD throughout the appeal period.  In June 2010, the Veteran underwent a stress test with an ejection fraction of 85 percent and a 10-MET workload. In January 2012, testing revealed an ejection fraction of 80 percent.  The Veteran underwent a coronary artery bypass graft (CABG) in May 2013.  In May 2014, he reported experiencing dyspnea with climbing three flights of stairs, although there were no signs of exertional angina, heart failure or arrhythmia.  Records show the Veteran had an abnormal ECG in May 2014 and June 2015; results showed a first degree AV block, incomplete, right bundle branch block and low voltage, precordial leads.  

The Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his private physician in January 2011.  The DBQ indicated a diagnosis of CAD and coronary artery bypass graft (CABG).  The examiner noted results of the June 2010 exercise testing as related above.  An EKG was conducted in December 2010 and there was no evidence of left ventricular hypertrophy.

The Veteran was afforded a contract VA examination in December 2013 wherein the examiner confirmed a diagnosis of CAD and reviewed results of diagnostic tests.  An EKG revealed a first degree heart block and the ECG indicated that the Veteran's left ventricular ejection fraction was 64 percent; wall motion and thickness were normal.  He reported dyspnea at greater than 3 but less than 5 METs during the interview-based METs test.  The examiner noted there were no signs of malaise, bruits or ascites.  CAD was considered asymptomatic at the time. 

The Veteran underwent a VA examination for heart conditions in March 2017. 
The chest x-ray and echocardiogram were both normal; the EKG revealed sinus bradycardia (slowed sinus rhythm).  Results of the interview based METs test showed he had a workload of greater than 7 but less than 10 METs.  Following review of the echocardiogram, the examiner suspected the Veteran suffered from hypertension and recommended he follow up with cardiology.  As for the CAD; however, the examiner noted that it was inactive. 

Based on the foregoing, the Board finds that the Veteran is not entitled to an increased rating at any point during the appeal period.  There is no lay or medical evidence showing the Veteran was entitled to a rating higher than 30 percent prior to December 18, 2013, 60 percent from December 18, 2013 to March 18, 2017, or 30 percent thereafter. 

For the Rating Period prior to December 18, 2013

For this period, the evidence shows, at worst, ejection fraction at 80 percent and a workload of 10 METs.  The records do not show any complaints from the Veteran regarding increased symptoms.  There is no evidence of left ventricular hypertrophy or other symptoms that would suggest that Veteran's CAD had increased in severity prior to December 2013. 

For the Rating Period from December 18, 2013 to March 18, 2017

The Veteran is in receipt of a 60 percent rating from December 18, 2013 to March 18, 2017, based on the December 2013 VA exam, which indicated his METS level was greater than 3 but less than 5.  He also reported shortness of breath when carrying laundry up three flights of stairs that resolved with rest. 

The next and highest rating, 100 percent, requires evidence showing chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  The evidence does not show that he is entitled to a 100 percent rating at any point during the appeal period.

For the Rating Period from March 18, 2017

The March 2017 VA examination showed the Veteran had a workload of 10 METs and left ventricular ejection fraction of 65 percent; which is indicative of a 10 percent rating.  He did not report experiencing dyspnea, fatigue, angina, dizziness or syncope at any level of activity.  There is no other evidence showing a workload below 7-10 METs or discussion of hypertrophy, dilatation or any other symptoms.  Given these clinical findings, the evidence supports no more than the currently assigned 10 percent evaluation, pursuant to Diagnostic Code 7005.

The Board has also considered the Veteran's statements submitted in support of his claim.  Although, he is competent to relay his symptoms such as shortness of breath; he has not been shown to possess the medical knowledge and expertise to say his CAD has worsened or meets the criteria for a certain disability rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board gives the most probative weight to the VA examiners, who have the proper training and knowledge to conduct testing and make such determinations. 

In sum, the current assigned ratings are adequate to compensate the Veteran for his service connected CAD.  Even after consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against a rating in excess of those currently assigned at any point during the appeal period.

ORDER

A 50 percent initial rating, but no higher, for service connected PTSD is granted. 

Entitlement to an initial rating for CAD in excess of 10 percent prior to December 18, 2013, in excess of 60 percent from December 18, 2013, to March 18, 2017, and in excess of 10 percent thereafter, is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


